DETAILED ACTION
Status of Claims
This is the first office action in response to the applicant’s arguments/remarks made in an amendment filed on 09/01/2021.
Claims 1-2, 4, and 6-10 have been amended; a new claim 17 has been added; and claims 11-16 have been withdrawn.
Claims 1-17 are currently pending; claims 1-10 and 17 have been examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. The applicant's submission filed on 09/01/2021 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments/Remarks
35 U.S.C. § 112:
The amended claim has overcome the 35 U.S.C. § 112 rejections, and the 35 U.S.C. § 112 rejections have been withdrawn. The amended claims cause more 112 issues, and the applicant is advised to check the detail information in the 35 U.S.C. § 112 section.

35 U.S.C. § 101:
The applicant contends that the amended claims of the instant application are integrated into a practical application. The examiner agrees, and the rejection under the 35 U.S.C. § 101 has been withdrawn.

35 U.S.C. § 103:
Zinder, the primary reference, discloses configuring a set of computing elements to receive and process messages into a blockchain, wherein a transaction is associated with a message to be included in the blockchain, the computing elements organized as a set of computing nodes, wherein each of one or more of the computing nodes have associated therewith a trusted computing environment in which cryptographic key material is stored and used (see Fig. 1; paragraphs [0008]-[0009]; paragraphs [0013]-[0014]; and paragraphs [0053]-[0054]).
. (See paragraphs [0004]-[0005], “[t]hose nodes receiving a block also ‘validate’ that block and all the transactions in it to ensure it complies with the formal requirements of the protocol. For example, a node that receives a new block may check to confirm that the block data structure obeys applicable syntax rules, that the block has a timestamp that complies with age requirements, that the block is within prescribed size limits, and other such criteria. It also confirms that every transaction in the block is valid”; Fig. 2; paragraphs [0064]-[0065], “[t]he transaction allocation unit 206 may employ any one of a number of possible allocation schemes for dividing the transactions in the block amongst the individual processors 208”; Fig. 3; and paragraphs [0073]-[0086]). One of ordinary skill in the art knows that the validated block, which is created by a miner, can be stored/processed into a blockchain.
The applicant’s amendments have overcome the 35 U.S.C. § 103 rejection. However, there are new grounds of rejection necessitated by the applicant’s amendments as detailed in the section of 35 U.S.C. § 103.
	
Claim Objections
Claim 7 is objected to because of the following informalities:  
Clam 7 recites “where in the the first private key material.” The definite article “the” is duplicate in the limitation. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant) regards as the invention.
Claim 1 recites “a first of the respective computing nodes acting as a miner accesses first private key material stored in its associated trusted computing environment and uses the first private key material therein to sign the block indicating that the miner has finished mining the block, and a second of the respective computing nodes acting as a validator accesses second private key material stored in its associated trusted computing environment and uses the second private key material therein to sign the block indicating that the validator has verified the block received from the miner.” What is unclear is whether the 
Dependent claims 2-10 and 17 are rejected because they depend on the rejected independent claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-8, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over ZINDER et al. (US 20170005804 A1) in view of Ferrin (US .
Claim 1:
ZINDER et al. discloses the following:
a.	configuring a set of computing elements to receive and process messages into a blockchain, wherein a transaction is associated with a message to be included in the blockchain, the computing elements organized as a set of computing nodes, wherein each of one or more of the computing nodes has associated therewith a trusted computing environment in which cryptographic key material is stored. (See Fig. 1; paragraphs [0008]-[0009], “[a] transceiver is configured to receive electronic data messages [including a first electronic data message] that includes a digital resource issuance request that is a request to issue a new amount of the resource. When a new request is received, the computer system is programmed to generate a blockchain transaction from a blockchain resource identifier [e.g., a blockchain address] to at least one participant identifier [e.g., another blockchain address]. The generated transaction also includes a quantity value for this new resource that is to be issued or transferred. The generated blockchain transaction is digitally signed with at least one private key that is associated with a blockchain resource identifier. The blockchain transaction is then sent to the blockchain for validation thereon”; paragraphs [0013]-[0014]; paragraphs [0043]-[0044]; and paragraphs [0053]-[0054], “[p]articipant storage 602 may include public keys, private keys, and blockchain addresses or participant identifiers [e.g., derived by using a one-
b.	for a given block to be added to the blockchain comprising a set of one or more transactions, processing the block into the blockchain, and a first of the respective computing nodes acting as a miner to build a block. (See paragraphs [0047]-[0048], “[e]ach transaction [or a block of transactions] is incorporated or included into the blockchain 618 via a proof-of-work mining process. The mining process may involve solving a computationally difficult problem that is also easy to verify…. In order to validate a new block into the blockchain, the proof of work process [or hash operation process] that is performed may include finding an input hash value [i.e., the block] that results in an output hash value that meets a given condition. As the data related to the blockchain transactions in the block are fixed, miners [e.g., nodes on the blockchain] modify the nonce value that is included as part of the block being validated until the output value of the hash function meets the given condition.”)
ZINDER et al. does not explicitly disclose the following:
a trusted computing environment comprising a secure hardware enclave in which cryptographic key material is stored;

processing the block into the blockchain using the ordered segments;
a first of the respective computing nodes acting as a miner accesses first private key material stored in its associated trusted computing environment and uses the first private key material therein to sign the block indicating that the miner has finished mining the block; and
a second of the respective computing nodes acting as a validator accesses second private key material stored in its associated trusted computing environment and uses the second private key material therein to sign the block indicating that the validator has verify the block received from the miner.
However, Ferrin discloses a trusted computing environment comprising a secure hardware enclave in which cryptographic key material is stored; a first of the respective computing nodes acting as a miner accessing first private key material stored in its associated trusted computing environment and using the first private key material therein to sign the block indicating that the miner has finished mining the block; and accessing a private key material stored in a trusted computing environment to sign the block. (See paragraphs [0039]-[0043], “[p]referred embodiments of the invention stores the full key in such a fashion that binds the private part of the key to some piece of hardware that will not divulge the private key, and that piece of hardware is responsible for the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ZINDER et al., to incorporate with the teachings of Ferrin, and to utilize a trusted computing environment to store the private key and allow a miner or a validator to access the private key to sign the block, so that the private key is never exposed.
The combination of ZINDER et al. and Ferrin discloses the claimed invention but does not explicitly disclose the following:
for a given block to be added to the blockchain, associating ordered segments of the block within respective computing nodes among the set of computing nodes, wherein a segment of the block comprises a set of one or more transactions that are unique to the segment; 
processing the block into the blockchain using the ordered segments; and

MOTYLINSKI et al. discloses the following:
a.	for a given block to be added to the blockchain, associating ordered segments of the block within respective computing nodes among the set of computing nodes, wherein a segment of the block comprises a set of one or more transactions that are unique to the segment. (See paragraphs [0004]-[0005], ““[t]hose nodes receiving a block also ‘validate’ that block and all the transactions in it to ensure it complies with the formal requirements of the protocol. For example, a node that receives a new block may check to confirm that the block data structure obeys applicable syntax rules, that the block has a timestamp that complies with age requirements, that the block is within prescribed size limits, and other such criteria. It also confirms that every transaction in the block is valid”; Fig. 2; paragraphs [0064]-[0065], “[t]he transaction allocation unit 206 may employ any one of a number of possible allocation schemes for dividing the transactions in the block amongst the individual processors 208”; Fig. 3; and paragraphs [0073]-[0086).)
b.	processing the block into the blockchain using the ordered segments. (See Fig.2; Fig. 3; paragraphs [0064]-[0065]; and paragraphs [0073]-[0086], “[i]f the UXTOs in the new block are unique, then in operation 308 the node allocates the transaction among the parallel processors.… Having allocated the transactions among the parallel processors, the method 300 then includes 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of ZINDER et al. and Ferrin, to incorporate with the teachings of MOTYLINSKI et al., and to divide the transactions in a block to segments, so as to enable faster decisions on whether a block is valid or not.
The combination of ZINDER et al., Ferrin, and MOTYLINSKI et al. discloses the claimed invention but does not explicitly disclose that a second of the respective computing nodes acting as a validator uses the second private key material therein to sign the block indicating that the validator has verified the block received from the miner.
DENG discloses that a second of the respective computing nodes acting as a validator uses the second private key material therein to sign the block indicating that the validator has verified the block received from the miner. (See page 3, “[s]tep 2 host node can build new block, and be broadcast to other nodes; Each node of step 3 verifies that the result to checking is broadcasted to the block received; Each node of step 4 collects the voting results of other 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of ZINDER et al., Ferrin, and MOTYLINSKI et al., to incorporate with the teachings of DENG, and to validate the created new block by a validator and sign the verified block using a private key, so as to guarantee that only the validated new blocks can be stored in a blockchain.

Claim 2:
ZINDER et al. in view of Ferrin, MOTYLINSKI et al., and DENG discloses the limitations shown above.
ZINDER et al. further discloses further including processing a given transaction into the blockchian, wherein the given transaction is associated with a first transaction format that is uniquely associated with the blockchain, and wherein the given transaction is initiated upon receipt of a transaction request that is in a second transaction format distinct from the first transaction format. (See Figs. 3A-3C and paragraphs [0093]-[0100].)



Claim 5:
ZINDER et al. in view of Ferrin, MOTYLINSKI et al., and DENG discloses the limitations shown above.
ZINDER et al. further discloses wherein the transaction request is received from an electronic wallet. (See paragraphs [0054]-[0056], and paragraph [0061].)
Claim 5 recites “wherein the transaction request is received from an electronic wallet.” This describes characteristics of the transaction request, while the particular characteristics are not processed or used to carry out any positively recited steps or functions. Therefore, these claims recite nonfunctional descriptive material. When descriptive material is not functionally related to the substrate, the descriptive material will not distinguish the invention from prior art in terms of patentability. It has been held that where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability. The critical question is whether there exists any new and unobvious functional relationship between the printed matter and the substrate (In re Ngai 367 F.3d 1336, 1339, 70 USPQ2d 1862 (Fed. Cir. 2004); Ex parte Nehls 88 USPQ2d 1883, 1888-1889 (BPAI 2008); In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP § 2111.05; Cf. In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983)). 



Claim 6:
ZINDER et al. in view of Ferrin, MOTYLINSKI et al., and DENG discloses the limitations shown above.
ZINDER et al. further discloses wherein the electronic wallet is associated with an edge server (i.e., digital asset repository computer or nodes of entities) in an overlay network (i.e. blockchain network). (See Fig. 1 and paragraphs [0039]-[0046], paragraphs [0054]-[0056], and paragraph [0061].)
Claim 6 recites “wherein the electronic wallet is associated with an edge server in an overlay network.” This describes characteristics of the electronic wallet, while the particular characteristics are not processed or used to carry out any positively recited steps or functions. Therefore, these claims recite nonfunctional descriptive material. When descriptive material is not functionally related to the substrate, the descriptive material will not distinguish the invention from prior art in terms of patentability. It has been held that where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability. The critical question is whether there exists any new and unobvious functional relationship between the printed matter and the substrate (In re Ngai 367 F.3d 1336, 1339, 70 USPQ2d 1862 (Fed. Cir. 2004); Ex parte Nehls 88 USPQ2d 1883, 1888-1889 (BPAI 2008); In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP § 2111.05; Cf. In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983)). 


Claim 7:
ZINDER et al. in view of Ferrin, MOTYLINSKI et al., and DENG discloses the limitations shown above.
DENG further discloses wherein the first private key material is different from the second private key material. (See page 3.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of ZINDER et al., Ferrin, and MOTYLINSKI et al., to incorporate with the teachings of DENG, and to sign the verified block using a private key of a validator, so as to guarantee that only the validated new blocks can be stored in a blockchain.

Claim 8:
ZINDER et al. in view of Ferrin, MOTYLINSKI et al., and DENG discloses the limitations shown above.
ZINDER et al. further discloses wherein a private key material has an associated public key. (See paragraph [0060] and paragraph [0080].)
Ferrin discloses the first private key material of a miner has an associated public key. (See abstract; paragraphs [0032]-[0033]; and paragraph [0043].)

Claim 10:
ZINDER et al. in view of Ferrin, MOTYLINSKI et al., and DENG discloses the limitations shown above.
storing the given transaction in the blockchain. (See [0008]; paragraph [0088]; and paragraph [0101].)

Claim 17:
ZINDER et al. in view of Ferrin, MOTYLINSKI et al., and DENG discloses the limitations shown above.
DENG further discloses wherein the validator is one of a set of validator nodes of the respective computing nodes. (See page 3.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of ZINDER et al., Ferrin, and MOTYLINSKI et al., to incorporate with the teachings of DENG, and to utilize a set of validator nodes to verify the new block and sign the validated block, so as to guarantee that only the validated new blocks can be stored in a blockchain.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over ZINDER et al. (US 20170005804 A1) in view of Ferrin (US 20160218879 A1), and further in view of MOTYLINSKI et al. (US 20200074424 A1), DENG (CN 107045518 A), and CHANDRASEKHAR et al. (US 20170357966 A1).
Claim 3:
ZINDER et al. in view of Ferrin, MOTYLINSKI et al., and DENG discloses the limitations shown above.

However, CHANDRASEKHAR et al. discloses wherein a transaction format is an ISO 8583 transaction format, and the transaction request is an ISO 8583 transaction request. (See Fig. 1; paragraph [0028]; paragraph [0044]; and paragraph [0056].)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of ZINDER et al., Ferrin, MOTYLINSKI et al., and DENG, to incorporate with the teachings of CHANDRASEKHAR et al., and to implement the transaction format and request with an ISO 8583 standard, so that the transaction messages may be data messages specially formatted pursuant to one or more standards governing the exchange of financial transaction messages.
Claim 3 recites “wherein a transaction format is an ISO 8583 transaction format, and the transaction request is an ISO 8583 transaction request.” This describes characteristics of the transaction request, while the particular characteristics are not processed or used to carry out any positively recited steps or functions. Therefore, these claims recite nonfunctional descriptive material. When descriptive material is not functionally related to the substrate, the descriptive material will not distinguish the invention from prior art in terms of patentability. It has been held that where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from 

Claim 4:
ZINDER et al. in view of Ferrin, MOTYLINSKI et al., DENG, and CHANDRASEKHAR et al. discloses the limitations shown above.
	ZINDER et al. discloses wherein the chain of trust spans the transaction request, an associated blockchian transaction. (See paragraph [0008]; paragraph [0035]; and paragraphs [0093]-[0101]; and paragraph [0147].)
CHANDRASEKHAR et al. discloses an ISO 8538 transaction request, a blockchain receipt corresponding to the blockchain transaction, and an ISO 8538 transaction response. (See paragraph [0028]; paragraph [0044]; paragraph [0052]; and paragraphs [0056]-[0062].)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of ZINDER et al., Ferrin, MOTYLINSKI et al., and DENG, to incorporate with the teachings of CHANDRASEKHAR et al., and to implement the transaction format and request with an ISO 8583 standard, so that the transaction messages may 
Claim 4 recites “wherein the chain of trust spans the ISO 8583 transaction request, an associated blockchain transaction, a blockchain receipt corresponding to the blockchain transaction, and an ISO 8583 transaction response.” This describes characteristics of the chain of trust, while the particular characteristics are not processed or used to carry out any positively recited steps or functions. Therefore, these claims recite nonfunctional descriptive material. When descriptive material is not functionally related to the substrate, the descriptive material will not distinguish the invention from prior art in terms of patentability. It has been held that where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability. The critical question is whether there exists any new and unobvious functional relationship between the printed matter and the substrate (In re Ngai 367 F.3d 1336, 1339, 70 USPQ2d 1862 (Fed. Cir. 2004); Ex parte Nehls 88 USPQ2d 1883, 1888-1889 (BPAI 2008); In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP § 2111.05; Cf. In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983)).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over ZINDER et al. (US 20170005804 A1) in view of Ferrin (US 20160218879 A1), and further in view of MOTYLINSKI et al. (US 20200074424 A1), DENG (CN 107045518 A), and Lancashire et al. (US 20190044734 A1).
Claim 9:
ZINDER et al. in view of Ferrin, MOTYLINSKI et al., and DENG discloses the limitations shown above.
DENG further discloses wherein the associated public key is used by the validator to decrypt. (See page 3.)
None of ZINDER et al., Ferrin, MOTYLINSKI et al., and DENG explicitly discloses wherein the associated public key is used by the validator to check a signature generated by the first private key.
However, Lancashire et al. discloses wherein the associated public key is used by the validator to check a signature generated by the first private key. (See paragraph [0091].)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of ZINDER et al., Ferrin, MOTYLINSKI et al., and DENG, to incorporate with the teachings of Lancashire et al., and to use the associated public key to check a signature generated by a private key, so that all nodes can easily verify that the miner has indeed found a valid proof by simply checking the proffered signature against their public key.

Conclusion
The reference, made of record and not relied upon, is considered pertinent to the applicant’s disclosure. 
Duan et al. (US 20190149600 A1) discloses dividing the blockchain transactions 
Antonopoulos (“Mastering Bitcoin,” December 2014) discloses how cryptographic currencies work on a blockchain network.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUNLING DING, whose telephone number is (571)270-3605. The examiner can normally be reached on 9:30 - 7:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, an applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel, can be reached at 571-270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 




/C.D./Examiner, Art Unit 3685 

/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685